t c summary opinion united_states tax_court wayne robert risley and nanette risley petitioners v commissioner of internal revenue respondent docket no 10857-05s filed date robert l risley for petitioners kevin w coy and kelly r morrison-lee for respondent laro judge petitioners petitioned the court to redetermine respondent’s determination of deficiencies in and accuracy-related_penalties related to their joint and federal_income_tax returns return return and return respectively collectively subject returns petitioners filed their petition pursuant to the provisions of sec_7463 this case is now before the court on respondent’s motion for summary_judgment we hold that respondent is entitled to summary_judgment and shall enter a decision accordingly pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case background i preliminaries petitioners are husband and wife they resided in california when their petition was filed they filed the subject returns jointly ii tax_shelter petitioners participated in a fraudulent tax_shelter tax_shelter promoted and sold by the national audit defense network nadn the nadn advertised itself as a conglomerate of former internal_revenue_service agents enrolled agents certified public accountants and tax attorneys who could help u s taxpayers pay no federal_income_tax the nadn informed petitioners that they could qualify for significant tax benefits by forming a web site and then paying the nadn to modify the web 1section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure site to comply with the americans with disabilities act of ada publaw_101_336 104_stat_355 codified pincite u s c sec a the ada generally provides that any person who owns leases or operates a place of public accommodation shall not discriminate against disabled individuals in the full and equal enjoyment of goods services facilities privileges advantages and accommodations of the place of public accommodation the nadn informed petitioners that they had to pay the nadn dollar_figure and issue to the nadn a dollar_figure promissory note as to each year in which they wanted to participate in the tax_shelter payments on a note were to be made from the revenue generated by the web site or if no revenue was generated years after the note’s making the nadn informed petitioners that they could claim a dollar_figure tax_credit pursuant to sec_44 and deduct at least dollar_figure of business_expenses pursuant to sec_162 for each year that they participated in the tax_shelter the nadn advised petitioners that it was not providing them nor was it engaged in the rendering of any legal accounting or other professional service and that they should retain a competent professional if they wanted any legal advice or other expert assistance with respect to the tax_shelter petitioners paid the nadn dollar_figure in each subject year to participate in the tax_shelter petitioners also signed at least one dollar_figure promissory note payable to the nadn or to an affiliate thereof iii subject returns a return petitioners prepared their return themselves petitioners attached a schedule c profit or loss from business sole_proprietorship to their return reporting that petitioner wayne r risley mr risley operated an electronic shipping and information service business during the only item_of_income or expense reported on the schedule c was a dollar_figure expense identified as excess expenditures_for modifications made for disabled access to business petitioners also attached a form_8826 disabled_access_credit to their return the form_8826 reported that petitioners paid dollar_figure in total eligible_access_expenditures during and were claiming a dollar_figure disabled_access_credit for petitioners claimed the dollar_figure credit on their return b return petitioners prepared their return themselves petitioners attached a schedule c to their return reporting that mr risley operated an apple electronic shopping information business during the only item_of_income or expense reported on the schedule c was a dollar_figure expense identified as excess expenditures_for modifications made for sic petitioners also attached a form_8826 to their return the form_8826 reported that petitioners paid dollar_figure in total eligible_access_expenditures during that petitioners had a current_year disabled_access_credit of dollar_figure and that petitioners were claiming dollar_figure of the dollar_figure as an allowable disabled_access_credit for petitioners claimed the dollar_figure credit on their return c return petitioners’ return was prepared by h_r block petitioners’ return did not report any income or deductions as to the tax_shelter petitioners attached a form_8826 to their return the form_8826 reported that petitioners paid dollar_figure in total eligible_access_expenditures during and that petitioners were claiming a dollar_figure disabled_access_credit for petitioners claimed the dollar_figure credit on their return iv notice_of_deficiency respondent issued petitioners a notice_of_deficiency as to the subject returns respondent determined in the notice_of_deficiency that petitioners were not entitled to any of the deductions or credits claimed as to the tax_shelter for the respective years respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure respondent also determined accuracy-related_penalties under sec_6662 and b of dollar_figure dollar_figure and dollar_figure respectively for negligence or disregard of rules and regulations i standard for summary_judgment discussion summary_judgment may be granted with respect to any part of the legal issues in controversy if the record before the court shows no genuine issue as to any material fact and that a decision may be rendered as a matter of law see rule a and b 119_tc_252 respondent bears the burden of proving the absence of any genuine issue of material fact and all facts are viewed in the light most favorable to petitioners see craig v commissioner supra pincite petitioners however must do more than merely allege or deny facts they must set forth specific facts showing that there is a genuine issue for trial see rule d 477_us_317 petitioners have failed to raise any genuine issue of material fact under that standard and this case is ripe for summary_judgment 2these deficiencies total dollar_figure and petitioners’ cash expenditures as to the tax_shelter total dollar_figure dollar_figure x petitioners reportedly realized an economic gain of dollar_figure from the tax_shelter dollar_figure - dollar_figure dollar_figure ii deficiencies petitioners make no claim that sec_44 and sec_162 actually allow them to deduct or credit the items that they reported as to the tax_shelter cf good v commissioner tcmemo_2008_245 holding on the merits that the taxpayers were not entitled to the sec_162 expenses and disabled business credits reported as to the tax_shelter petitioners’ primary argument in challenging respondent’s determination of the deficiencies is that respondent is equitably estopped from assessing against them any amount relating to the tax_shelter we disagree equitable_estoppel is a judicial doctrine that precludes a party from denying his or her acts or representations which induced another to act to his or her detriment see 98_tc_695 the following requirements must be satisfied where as here equitable_estoppel is asserted against the commissioner a false representation by the commissioner or his wrongful misleading silence an error in a statement of fact and not in an opinion or statement of law ignorance of the true facts a taxpayer’s reasonable reliance on the commissioner’s acts or statements and adverse effects of the commissioner’s acts or statement see 104_tc_13 affd 140_f3d_240 4th cir petitioners’ failure to establish any one of these five requirements means that their claim of equitable estopped must fail as well petitioners have failed to establish on the part of respondent either a false representation or a wrongful misleading silence as to the tax_shelter to that end we are unable to find as to the tax_shelter that respondent made any representation let alone any misrepresentation to petitioners or otherwise wrongfully concealed from petitioners any material fact instead the record establishes and we so find that respondent had no contact with petitioners as to the tax_shelter before his audit of the subject returns and that petitioners invested in the tax_shelter separate and apart from any_action taken by respondent petitioners argue that the statements of the the nadn’s workforce are imputed to respondent to the extent that those workers were registered with the internal_revenue_service as enrolled agents or tax preparers petitioners also argue that the tax_shelter is imputed to respondent because the nadn advertised that it employed those workers as well as former internal_revenue_service employees we disagree on both counts the record does not establish nor do petitioners claim that any of the nadn’s workers also were working for the internal revenue 3given this failure we need not and do not address any of the other four requirements of equitable_estoppel service at the same time moreover the mere fact that a former employee of the internal_revenue_service or an individual registered with the internal_revenue_service as an enrolled_agent or a tax preparer may have been affiliated with the nadn and or the tax_shelter does not estop respondent from challenging the legitimacy of the tax_shelter see auto club of mich v commissioner 353_us_180 holding that the commissioner is usually not estopped from correcting retroactively a mistake of law see also 283_f2d_503 9th cir 111_tc_215 n 41_tc_316 affd 353_f2d_429 3d cir nor do we believe as petitioners argued that respondent was sufficiently aware of the impropriety of the tax_shelter through petitioners’ filing of their return so that he is estopped from challenging any of the amounts that petitioners later claimed as to the tax_shelters for and petitioners also argue that the government should bear the loss of any federal income taxes owed by them as to the tax_shelter because respondent failed to inform petitioners that the tax_shelter was a fraud and is in a better position than they to recover the dollar_figure that they paid to the nadn we disagree while petitioners consider it inequitable that they have to pay taxes as to the tax_shelter when they have paid dollar_figure to the nadn for what they now consider to be a worthless investment we know of no reason the government should act as an insurer of that investment nor do we agree with petitioners that they are entitled for the subject years to deduct the dollar_figure as a theft_loss under sec_165 while sec_165 lets an individual deduct a theft_loss in the year during which the individual discovers the loss see sec_165 c e the record does not establish that petitioners discovered any such theft_loss during the subject years we hold that respondent is not estopped from disallowing the claimed amounts accordingly we sustain respondent’s determination of the deficiencies iii accuracy-related_penalties respondent determined that petitioners are liable for accuracy-related_penalties under sec_6662 and b sec_6662 and b imposes a penalty equal to percent of the portion of an underpayment_of_tax attributable to a taxpayer’s negligence or disregard of rules or regulations negligence connotes a lack of due care or failure to do what a reasonable and prudent person would do under the circumstances see 92_tc_1 affd 925_f2d_348 9th cir an accuracy-related_penalty is not applicable to any portion of an underpayment to the extent that the taxpayer had reasonable_cause for that portion and acted in good_faith with respect thereto see sec_6664 respondent bears the burden of production with respect to the applicability of the accuracy-related_penalties see sec_7491 that burden requires that respondent produce sufficient evidence that it is appropriate to impose the accuracy-related_penalties see 116_tc_438 once respondent meets this burden the burden_of_proof falls upon petitioners see id pincite petitioners may carry their burden by proving that they were not negligent ie that they made a reasonable attempt to comply with the provisions of the internal_revenue_code and were not careless reckless or in intentional disregard of rules or regulations see sec_6662 alternatively petitioners may establish that their underpayment was attributable to reasonable_cause and their acting in good_faith see sec_6664 we conclude that respondent has met his burden of production and that petitioners have failed to carry their burden_of_proof the record establishes that petitioners claimed significant amounts of tax benefits to which they neither were entitled nor had a reasonable claim the record does not establish that petitioners made a reasonable attempt to comply with the provisions of the internal_revenue_code that petitioners’ underpayment was attributable to reasonable_cause or that petitioners acted in good_faith as to the underpayment petitioners claim that the subject returns were prepared and reviewed by the nadn and that they reasonably relied on the nadn to prepare those returns correctly we reject that claim as factually and legally incorrect as a point of fact petitioners prepared their and returns themselves h_r block prepared their return and the nadn informed petitioners that it was not providing them with any legal or other professional service and that they should retain a competent professional if they wanted any legal advice or other expert assistance with respect to the tax_shelter as a point of law any such claimed reliance upon the nadn if it in fact had occurred would not be reasonable in the setting of this case given that the nadn was the tax shelter’s promoter see 115_tc_43 affd 299_f3d_221 3d cir we hold that petitioners are liable for the accuracy-related_penalties respondent determined accordingly we sustain respondent’s determination as to those penalties iv conclusion we have considered all of petitioners’ contentions and have concluded that those contentions not discussed herein are without merit to reflect the foregoing an appropriate order and decision will be entered for respondent
